—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered November 14, 1997, convicting him of rob*488bery in the first degree and kidnapping in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the police officers’ testimony regarding radio calls was inadmissible hearsay and improperly bolstered the testimony of the victim (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Williams, 240 AD2d 686; People v Saladana, 208 AD2d 872; People v Rosa, 125 AD2d 345). In any event, the challenged testimony was properly admitted to explain the events precipitating the defendant’s arrest and the presence of officers at the scene, and to avoid speculation by the jury (see, People v Spencer, 212 AD2d 645; People v Gill, 215 AD2d 690; People v Burrus, 182 AD2d 634). Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.